 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL S. BAREFIELD, SR.,                       No. 2:19-cv-0072 TLN AC P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    KATHRYN GONZALEZ, et al.,
15                       Defendants.
16

17          By order filed May 30, 2019, plaintiff’s complaint was dismissed with leave to file an

18   amended complaint within thirty days. ECF No. 9. Due to plaintiff’s change of address to San

19   Quentin State Prison, the order was re-served on plaintiff at his new (and current) address on June

20   3 and June 18, 2019. More than thirty days have passed since the latest re-service of the court’s

21   order. Plaintiff has not filed an amended complaint or otherwise communicated with the court. It

22   appears that plaintiff has abandoned this case.

23          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

24   prejudice for lack of prosecution. See Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

27   days after being served with these findings and recommendations, plaintiff may file written

28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                       1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
 2   failure to file objections within the specified time may waive the right to appeal the District
 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 4   DATED: July 29, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
